Citation Nr: 1516734	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  04-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability to include spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1967 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Augusta, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has now been transferred to the Detroit, Michigan RO.

The issue on the appeal in this case was denied by the Board in a March 2006 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims, and the Board's decision was vacated pursuant to an Order, following a September 2008 Memorandum Decision by the Court.  The Court vacate the Board's March 2006 decision and remand the matter so that the Board could provide additional development. 

Initially, the Board notes that the issues on appeal consisted of entitlement to service connection for a psychiatric disability to include depression and posttraumatic stress disorder (PTSD), entitlement to service connection for alcoholism, entitlement to service connection for residuals of a concussion, and entitlement to service connection for bilateral hearing loss.  After additional development was completed, the Veteran's claims of entitlement to service connection for a psychiatric disability with alcohol abuse, residuals of a concussion, and bilateral haring loss, were granted in a March 2013 rating decision.  Therefore, those issues are no longer on appeal  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2010, the Board remanded the issues on appeal for additional development consistent with the Court's September 2008 decision.  The Board finds that additional development is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

The Veteran contends that he has a low back disability that existed prior to service and was aggravated during service.  The Veteran's May 1967 entrance examination shows that he was clinically evaluated with a normal spine and self-reported that he did not have recurrent back pain.  A November 1968 service medical record shows that the Veteran had a muscular strain to the right of the dorsal spine due to a case of C-rations falling on him.  The Veteran's February 1970 separation examination shows that he was evaluated with a normal spine and self-reported no recurrent back pain.

An October 1971 post-service treatment x-ray report, diagnosed the Veteran with spinal bifida, spondylolysis, and bilateral spondylolisthesis.

A January 2012 VA spine examination reported shows that the Veteran was diagnosed with spina bifida and lumbar degenerative disc disease.  After a physical examination of the Veteran, a review of claims file, and considering the Veteran's lay statements regarding in-service injuries to his back, the examiner opined that the back disabilities were less likely than not incurred in or caused by active service.  The provided rationale noted that spina bifida occulta at the L5 level was a developmental incomplete posterior fusion of the spinous process according to the medical literature.  The examiner also opined that the Veteran was born with that condition, and therefore spina bifida was not caused by service.  The examiner found that the Veteran's other back conditions were not caused or incurred during active service.  The examiner noted that the Veteran's spondylolysis was most likely present prior to service.  The Veteran's diagnosed grade 1 spondylolisthesis of the L5-S1 was found by the examiner to be present since 1971, after separation from service.  The examiner noted that the Veteran reported injuring his back while working in 1971 which resulted in an x-ray that showed the presence of spondylolisthesis.  

Initially, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2014). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

In light of the above, the Board finds that the January 2012 medical opinion is not dispositive of the issue because the examiner has not yet addressed the standard incorporated in the law as to a pre-existing condition.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be provided a VA examination and opinion, that includes consideration of whether there is clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional, evidence associate with the claims file indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  On remand, the Veteran should be asked to identify the disability or disabilities for which he was awarded SSA benefits.  If the SSA benefits were awarded due to the disability claimed on appeal, the records should be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA does not have a duty to seek SSA records when a SSA decision pertains to a completely unrelated medical condition).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate with the claims file.

2.  Request the Veteran to identify the disability or disabilities for which he was granted benefits from the Social Security Administration.  If he indicates the benefits were awarded for a disability relevant to the claim on appeal, request the SSA records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination by an medical doctor to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a) The examiner should set forth all diagnosed low back disabilities. 

(b) The examiner should opine whether each diagnosed low back disability (to include the spina bifida, spondylolysis, and spondylolisthesis) clearly and unmistakably existed prior to the appellant's entry into service. 

(c) If the examiner determines that any low back disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting low back disability did not increase in severity during service. 

(d) If any preexisting low back disability underwent an increase in disability during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the increase in disability was beyond the natural progress of the disorder. 

(e) For each diagnosed low back disability that did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the low back disability had its onset during service, or within a year after discharge.  The examiner must consider the Veteran's lay statements that relate his back conditions to any event of service and his reports of continuity of back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(f) For each diagnosed disability, the examiner should state whether it is a congenital or developmental deformity.

(g) For each diagnosed disability that is a congenital or developmental deformity, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that disability increased during service beyond the natural progress of the disorder.

4.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

